      Case: 3:20-cr-00019-MPM-RP Doc #: 45 Filed: 06/05/20 1 of 1 PageID #: 186




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI



 UNITED STATES OF AMERICA,

 V.                                                                              NO: 3:20CR19

 CHRISTOPHER CASEY COOK



                                              ORDER

       Presently before the Court is Defendant Christopher Casey Cook’s (“Cook”) Motion for

Reconsideration of Bond Pending Trial [44]. Cook’s trial is currently set for June 15, 2020. The

government has moved for a continuance citing the ongoing COVID-19 pandemic and its concerns

regarding the ability to socially distance and conduct a trial. Cook opposed the continuance of his

trial if he was to remain in custody indefinitely.

       Recognizing the challenges posed by COVID-19 and social distancing, the Court finds the

defendant’s motion for reconsideration to be well-taken and as such shall reinstate Cook’s bond

pursuant to the terms and conditions set forth in Magistrate Judge Percy’s Order [15] dated

February 11, 2020. The defendant is warned that any additional violations of these conditions shall

subject him to arrest and revocation of bond.

       Accordingly, it is hereby ORDERED that Christopher Casey Cook’s (“Cook”) Motion for

Reconsideration of Bond Pending Trial [44] is GRANTED.

       SO ORDERED, this the 5th day of June, 2020.


                                                /s/ Michael P. Mills____________________
                                                UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF MISSISSIPPI



                                                     1
